                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

TIMOTHY D. HIBBLER                                                                 PLAINTIFF

v.                                4:18CV00704-SWW-JTK

ANSEL TERRY, et al.                                                            DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice. The relief sought is denied.

       IT IS SO ADJUDGED this 29th day of November, 2018.

                                            /s/Susan Webber Wright

                                            UNITED STATES DISTRICT JUDGE




                                               2
